Citation Nr: 1519953	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-03 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in VHA CO


THE ISSUE

Entitlement to a powered mobility device, such as a powered wheelchair or scooter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to August 1989 and from March 1993 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Albuquerque, New Mexico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, who is 100 percent disabled, contends that multiple service-connected disabilities warrant a powered mobility device.  

VA shall furnish medical services which are determined to be needed to a veteran who has service connected disability rated 50 percent or more, or to a veteran who has a compensable service-connected disability rated less than 50 percent, as applicable.  38 U.S.C.A. § 1710; 38 C.F.R. § 17.150.  Wheelchairs and other similar appliances and related accessories may be purchased for a Veteran as part of outpatient care upon a determination of medical need and feasibility.  Id. 

In determining whether a veteran should be prescribed a motorized wheeled mobility device, he is to be afforded an individualized evaluation.  The clinician must consider his medical diagnoses, prognosis, functional abilities, limitations, goals, and ambitions.  Evaluation of mobility must assess musculoskeletal, neuromuscular, pulmonary, and cardiovascular capacities and response, effort, quality and speed of gait (or manual wheelchair propulsion), and overall function. Power mobility is indicated when the veteran demonstrates a clear functional need that cannot or is not likely to be met by conventional rehabilitation or medical interventions and is not otherwise contraindicated.  VA supports the dispensation of power mobility to allow the veteran access to medical care and to accomplish necessary tasks of daily living in ordinary home and community environments, such as paved surfaces and mild terrains (e.g., low grass, packed sand and gravel, etc.). While recreational needs may be considered, VA does not support the dispensation of power mobility solely for recreational purposes.  See VHA Handbook 1173.06; Clinical Practice Recommendations for Motorized Wheeled Mobility Devices.

VA's Clinical Practice Recommendations for Motorized Wheeled Mobility Devices detail the general indications and contraindications for motorized wheeled mobility devices as well as the specific indications and contraindications for scooters and motorized wheelchairs.  Indications for a scooter or a motorized wheeled mobility device include when a veteran is unable or has a limited ability to propel a manual wheelchair or walk despite compliance to prescribed medical and rehabilitative interventions due to limited mobility due to a documented medical condition, such as a musculoskeletal disorder; or when a veteran has limited upper and lower limb function.  A contraindication for a motorized wheelchair is when a veteran is able to functionally walk or propel a manual wheelchair in the home and is projected to be able to do so for more than one year.  Id. 

The January 2013 Statement of the Case cites a July 2012 statement from the Veteran's primary care physician requesting a "Power Mobility Replacement" consultation  (PMR Consultation) for a "Functional Mobility Assessment (FMA)."  The FMA was conducted in September 2012.  Neither the PMR Consultation nor the FMA is contained in the claims folder, so remand is warranted to obtain these records.  Moreover, given the time that has transpired since the Veteran's FMA and his statements concerning his worsening disabilities, VA will afford him a new FMA before deciding his appeal. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his need for a powered mobility device that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file. Any negative response should be in writing and associated with the claims file.

In particular, attempt to obtain:

(a) All VA treatment records from the Albuquerque VA Medical Center dated since December 2009;
(b) The July 2012 PMR Consultation; and
(c) The September 2012 FMA.
 
2. Notify the Veteran that he or other individuals who have first-hand knowledge of the nature and severity of his symptoms requiring a powered mobility device may submit additional lay statements.  He should be provided an appropriate amount of time to submit this lay evidence.
 
3. The AOJ should then arrange for the Veteran to be examined by an appropriate healthcare professional to evaluate the severity of his current physical disabilities that may require that he use a powered mobility device.

The pertinent VA guidelines for assessing the need for a powered mobility device (i.e., VHA Handbook 1173.06 and Clinical Practice Recommendations for Motorized Wheeled Mobility Devices) should be provided to the examiner for review, along with the Veteran's claims file.

Any tests or studies deemed necessary for a proper evaluation in this matter should be completed.  Based on a review of the Veteran's claims file and the guidelines set forth in the Clinical Practice Recommendations for Motorized Wheeled Mobility Devices, as well as an examination, the examiner should explain whether the Veteran's service-connected disabilities demonstrate a clear functional need for a powered mobility device that cannot or is not likely to be met by conventional rehabilitation or medical interventions.

The examiner should specifically comment on the extent of the Veteran's ability to walk (including with assistive devices such as a cane) and/or use a manual wheelchair.  Explain all opinions rendered.
 
4. Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




